By the Court.

The relief granted by the legislature to insolvent debtors is not to be extended to dishonest ones.
The voluntary surrender is a benefit which the law grants to the honest but unfortunate debtor. Civil Code, 194, art. 107.
Humanity, as well as policy, requires that relief in certain cases should be afforded to the honest md unfortunate debtor, who, from loss or misfortune in trade, may be unable to pay or satisfy the debt for which he is confined. Preamble to the act of 1808, chap. 10.
So that whether application be made to stop the pursuits of creditors, or liberate the debtor from prison, relief is to be extended to those who are both honest and unfortunate. Honesty alone will not be a title, if the debtor has come *160to his ruin by his own imprudence, without misfortune.
The preamble of the act goes further. Justice equally demands that due care should be taken to prevent the fraudulent debtor from availing himself of that relief, and thereby depriving the honest and industrious part of the community of their property.
In this case, the debtor is charged with positive fraud and dishonesty. The fact is not denied. He is unable to account for his alleged inability to meet his engagements, on the score of accident or misfortune. He solicits that relief which the legislature has provided for the honest and unfortunate. He does not enter the sanctuary of the justice of his country with clean hands; its ministers must answer, Procul, procul estote, prophani.
Ordek rescinded.